DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites “then-current” in lines 5 and 7. A person having ordinary skill in the art may not be able to readily ascertain the relative time implied by said recitation. Appropriate correction is required. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 12, 13, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Publication to NGUYEN et Al. (US 2020/0136972 A1) (herein after NGUYEN).

Regarding claim 1, NGUYEN discloses a congestion control system comprising: one or more first processors of a first node in a communication network [fig. 2: Reporting switch 220; ¶0067], wherein the one or more processors are communicatively coupled to a packet datapath of the communication network for receiving data packets using a reliable transport protocol [¶0022 TCP], and are configured to: 
analyze the packets [step 502: ¶0030] received from a second node [congested node; fig. 2 ‘214’]; and determine one or more congestion indicators from the analysis of the data packets, the one or more congestion indicators indicative of network congestion for data packets transmitted to the second node over the reliable transport protocol layer [¶0022, ¶0031]; and a rate update engine separate from the packet datapath [fig. 2: Network controller 250], wherein the rate update engine is configured to operate one or more second processors [‘252’ ¶0067] to: receive the determined one or more congestion indicators; determine one or more congestion control parameters [¶0023: optimized control parameters] for controlling transmission of data packets to the second node over the communication network based on the received one or more congestion indicators; and output a congestion control result based on the determined one or more congestion control parameters [0023-0024 broadcast optimized control parameters; See also 0039-0043].

Regarding claim 2, NGUYEN discloses the system of claim 1, wherein the one or more first processors are configured to, in response to occurrence of a packet transmission event, provide the determined one or more congestion indicators to the one or more second processors [identification of eligible frames ¶0031]. 

Regarding claim 3, NGUYEN discloses the system of claim 2, wherein the packet transmission event is one of an acknowledgement message, a non-acknowledge message, or a packet retransmission [¶0022, ¶0025 and ¶0031 – note the list includes alternatively claimed limitations]. 

Regarding claim 4, NGUYEN discloses the system of claim 1, wherein the one or more congestion indicators include at least one of a congestion window, retransmission timeout, round trip delay, a number of packets acknowledged by the second node, a number of retransmissions, or a number of explicit congestion notifications received, for the data packets transmitted to the second node [¶0031 - note the list includes alternatively claimed limitations]. 

Regarding claim 5, NGUYEN discloses the system of claim 1, wherein the rate update engine comprises a dedicated hardware engine [¶0034, fig. 2].

Regarding claim 6, NGUYEN discloses the system of claim 5, wherein the rate update engine, the one or more first processors, and the one or more second processors are included in a same hardware component [¶0010, ¶0062-0072]

Regarding claim 12, NGUYEN discloses a method comprising: analyzing, by one or more processors of a first node in a communication protocol system, data packets received over a packet datapath from a second node [step 502: ¶0030; fig. 2 ‘214’]; 
determining, by the one or more processors, one or more congestion indicators from the analysis of the data packets, wherein the one or more congestion indicators are indicative of network congestion for data packets transmitted to the second node over a reliable transport protocol layer of the communication protocol system [¶0022, ¶0031; fig. 2: Network controller 250];
 transmitting, by the one or more processors, the determined one or more congestion indicators to a rate update engine separate from the packet datapath [¶0022, ¶0031]; receiving, by the one or more processors, an congestion control result from the rate update engine based on the determined one or more congestion control parameters [0023-0024 broadcast optimized control parameters; See also 0039-0043]; and controlling, by the one or more processors, transmission of data packets to the second node based on the congestion control result [step 410; ¶0029].

Regarding claim 13, NGUYEN discloses method of claim 12, further comprising generating, by the one or more processors, a rate update request in response to one of receiving an acknowledgement message, receiving a non-acknowledge message, or retransmitting a packet. [The transmission of the replicated network congestion indicators are interpreted as the claimed update requests based on the resulting updated parameters ¶0029 and ¶0054 - see also discussion regarding claim 8 above].

Regarding claim 20, NGUYEN discloses a non-transitory computer-readable medium [¶0063] having stored thereon instructions for controlling one or more processors of a first node in a communication protocol system to perform the steps of: analyzing data packets received over a packet datapath from a second node [step 502: ¶0030; fig. 2 ‘214’]; determining one or more congestion indicators from the analysis of the data packets, wherein the one or more congestion indicators are indicative of network congestion for data packets transmitted to the second node over a reliable transport protocol layer of the communication protocol system[¶0022, ¶0031; fig. 2: Network controller 250]; transmitting the determined one or more congestion indicators to a rate update engine separate from the packet datapath [¶0022, ¶0031]; receiving an congestion control result from the rate update engine based on the determined one or more congestion control parameters [0023-0024 broadcast optimized control parameters; See also 0039-0043]; and controlling transmission of data packets to the second node based on the congestion control result [step 410; ¶0029].


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7-10, 14, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over NGUYEN as applied to claims 1-6, 12, 13, and 20 above, and further in view of US Publication to Burstein et al. (US 2020/0084150 A1) (herein after Burstein).

Regarding claim 7, NGUYEN discloses the system of claim 1 as shown above. 
However, the Network controller is not shown to include memory storing instructions, wherein the memory further includes: a first queue configured to queue input data provided from the one or more first processors; and a second queue configured to queue output data provided to the one or more first processors. 
[see Burstein ¶0052]. It would have been obvious, before the application date, to include memory storing instructions, wherein the memory further includes: a first queue configured to queue input data provided from the one or more first processors; and a second queue configured to queue output data provided to the one or more first processors. The artisan would be motivated to use the same techniques for an efficient use of resources used to transmit the control signals, i.e. the replicated indicators. 

Regarding claim 8, NGUYEN may not explicitly disclose the first queue is a first ring buffer having a first head pointer and a first tail pointer, wherein the second queue is a second ring buffer having a second head pointer and a second tail pointer. However, the artisan would readily recognize a circular/ring buffer as one of limited options available for implementing the claimed/combined system discussed above. Use of the same configuration may be selected based on availability, cost and/or system efficiency considerations. The process of determining applicable factors and performing applicable considerations in a manner that may maximize system performance may only amount to routine design consideration in the art. Hence, it would have been obvious, before the application date to use a first ring buffer having a first head pointer and a first tail pointer, wherein the second queue is a second ring buffer having a second head pointer and a second tail pointer - as a matter of design choice. 

Regarding claim 9, the combined NGUYEN and Burstein disclose the system of claim 8, wherein the one or more first processors are configured to push rate update requests to the first ring buffer according to the first tail pointer and to read rate update results from the second ring buffer according to the second head pointer – [The transmission of the replicated network congestion indicators are interpreted as the claimed update requests based on the resulting updated parameters NGUYEN ¶0029 and ¶0054 - see also discussion regarding claim 8 above]. 

Regarding claim 10, the combined NGUYEN and Burstein disclose the system of claim 9, wherein, for each rate update request, the one or more first processors are configured to determine whether to push the rate update request to the first ring buffer based on at least one of: whether an amount of time since a previous rate update exceeds a predetermined latency threshold; whether a number of ACK packets received for data packets transmitted to the second node exceeds a predetermined throughput threshold [NGUYEN ¶0022, ¶0025 and ¶0031 – note the list includes alternatively claimed limitations].

Regarding claim 14, NGUYEN discloses the method of claim 13 as shown above. 
NGUYEN may not disclose transmitting, by the one or more processors, the rate update request and congestion indicators associated with the rate update request to a first queue of a mailbox mechanism; and obtaining, by the one or more processors, the congestion control result from a second queue of the mailbox mechanism. 
	Traffic and/or control messages are typically transmitted using various input/output queueing arrangements of a mailbox mechanism. Hence, a person having ordinary skill in the art, in an attempt to make and use the network elements in NGUYEN, would naturally consider configuring a first queue [see Burstein ¶0052]. It would have been obvious, before the application date, to further include the act: transmitting, by the one or more processors, the rate update request and congestion indicators associated with the rate update request to a first queue of a mailbox mechanism; and obtaining, by the one or more processors, the congestion control result from a second queue of the mailbox mechanism. The artisan would be motivated to use the same techniques for an efficient use of resources used to transmit the control signals, i.e. the replicated indicators.
	
Regarding claim 15, the combined NGUYEN and Burstein disclose the method of claim 14, further comprising limiting a number of generated rate update requests transmitted to the first queue based at least in part on an available remaining capacity of the first queue [see Burstein ¶0081]. 

Regarding claim 19, the combined NGUYEN and Burstein disclose the method of claim 13, further comprising: receiving, by one or more second processors controlled by the rate update engine, the rate update request and congestion indicators associated with the rate update request from the first queue; determining, by the one or more second processors, one or more control parameters for controlling transmission of data packets to the second node based on the received one or more congestion indicators; and outputting, by the one or more second processors, a congestion control result based on the determined one or more congestion control parameters to the second queue.  [NGUYEN ¶0022, ¶0025 and ¶0031 and Burstein ¶0052].

Allowable Subject Matter
 
Claims 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SORI A AGA whose telephone number is (571)270-1868. The examiner can normally be reached M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on (571) 272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/SORI A AGA/Examiner, Art Unit 2476                                                                                                                                                                                                        

/PHIRIN SAM/Primary Examiner, Art Unit 2476